Name: Council Regulation (EC) NoÃ 1151/2007 of 26 September 2007 opening autonomous and transitional Community tariff quotas for the import of certain agricultural products originating in Switzerland
 Type: Regulation
 Subject Matter: tariff policy;  trade;  agricultural activity;  Europe;  international trade
 Date Published: nan

 4.10.2007 EN Official Journal of the European Union L 258/1 COUNCIL REGULATION (EC) No 1151/2007 of 26 September 2007 opening autonomous and transitional Community tariff quotas for the import of certain agricultural products originating in Switzerland THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) Following the accession of Bulgaria and Romania to the European Union, agricultural trade flows should be maintained in accordance with the preferences granted previously under the bilateral arrangements between the two Member States and Switzerland. The Community and Switzerland have agreed to proceed with the adaptation of tariff concessions within the framework of the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (1) (hereinafter referred to as the Agreement), which entered into force on 1 June 2002. The adaptation of these concessions should include the opening of new Community tariff quotas for the import of strawberries (CN code 0810 10 00), chard (or white beet) and cardoons (CN code 0709 90 20) originating in Switzerland. (2) The bilateral procedures for adapting the concessions in Annexes 1 and 2 to the Agreement will take time. To ensure that quota benefit is available until the entry into force of that adaptation, it is appropriate to open these tariff quotas on an autonomous and transitional basis. (3) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2) provides for a system for managing tariff quotas. The tariff quotas opened by this Regulation should be managed by the Commission and the Member States in accordance with that system. (4) The rules of origin provided for in Article 4 of the Agreement should apply, HAS ADOPTED THIS REGULATION: Article 1 1. A duty-free Community tariff quota for products falling within CN code 0810 10 00 originating in Switzerland is hereby opened annually, on an autonomous and transitional basis, for the period from 1 January to 31 December. The order number of the quota shall be 09.0948. The annual volume shall be 200 tonnes net weight. 2. A duty-free Community tariff quota for products falling within CN code 0709 90 20 originating in Switzerland is hereby opened annually, on an autonomous and transitional basis, for the period from 1 January to 31 December. The order number of the quota shall be 09.0950. The annual volume shall be 300 tonnes net weight. 3. In 2007, the tariff quotas provided for in paragraphs 1 and 2 shall be opened for the period from 1 September to 31 December, for the full annual volumes provided for in paragraphs 1 and 2. 4. The tariff quotas provided for in paragraphs 1 and 2 shall expire on 31 December 2009. 5. The rules of origin provided for in Article 4 of the Agreement between the European Community and the Swiss Confederation on trade in agricultural products shall apply to the products referred to in paragraphs 1 and 2 of this Article. Article 2 The tariff quotas provided for in Article 1 shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 September 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 2007. For the Council The President J. SILVA (1) OJ L 114, 30.4.2002, p. 132. Agreement as last amended by Decision No 1/2007 of the Joint Committee on Agriculture (OJ L 173, 3.7.2007, p. 31). (2) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 214/2007 (OJ L 62, 1.3.2007, p. 6).